       Case 3:19-cv-06707-JCS Document 25 Filed 11/05/20 Page 1 of 3




1     CENTER FOR DISABILITY ACCESS
      Amanda Seabock, Esq., SBN 289900
2     Chris Carson, Esq., SBN 280048
3
      Dennis Price, Esq., SBN 279082
      8033 Linda Vista Road, Suite 200
4     San Diego, CA 92111
      (858) 375-7385
5     (888) 422-5191 fax
      amandas@potterhandy.com
6     Attorneys for Plaintiff,
      Brian Whitaker
7
      MANUEL RIVAS, JR. (SBN 161236)
8     LAW OFFICES OF MANUEL RIVAS,
9     JR. 1 Sansome Street, Suite 3500
      San Francisco, CA 94104
10    Telephone: (415) 439-8874 Facsimile:
      (415) 366-2208
11    manuelrivas_jr@yahoo.com
      Attorneys for Defendant,
12    Cebon Green Papaya Restaurant, Inc.
13                          UNITED STATES DISTRICT COURT
14                         NORTHERNDISTRICT OF CALIFORNIA
15
16    BRIAN WHITAKER,                        Case: 3:19-CV-06707-JCS
17            Plaintiff,
                                             JOINT STIPULATION FOR
18      v.                                   DISMISSAL PURSUANT TO
19    CEBON GREEN PAPAYA                     F.R.CIV.P. 41 (a)(1)(A)(ii)
20
      RESTAURANT, INC., a California
      Corporation; and Does 1-10,
21            Defendants.
22
23
24
25
26
27
28

                                         1

     Joint Stipulation for Dismissal            Case: 3:19-CV-06707-JCS
       Case 3:19-cv-06707-JCS Document 25 Filed 11/05/20 Page 2 of 3




1                                      STIPULATION
2
3           Pursuant to F.R.CIV.P.41 (a)(1)(A)(ii), IT IS STIPULATED by and
4    between the parties hereto that this action may be dismissed with prejudice
5    as to all parties; each party to bear his/her/its own attorneys’ fees and costs.
6    This stipulation is made as the matter has been resolved to the satisfaction of
7    all parties.
8
9    Dated: November 4, 2020            CENTER FOR DISABILITY ACCESS
10
                                        By: /s/ Amanda Seabock
11                                             Amanda Seabock
                                               Attorneys for Plaintiff,
12                                             Brian Whitaker
13
     Dated:                             LAW OFFICES OF MANUEL RIVAS, JR.
14
                                        By: ________________________________
15                                             Manuel Rivas, Jr.
16
                                               Attorneys for Defendant,
                                               Cebon Green Papaya Restaurant, Inc.
17
18
19
20
21
22
23
24
25
26
27
28

                                              2

     Joint Stipulation for Dismissal                 Case: 3:19-CV-06707-JCS
   Case 3:19-cv-06707-JCS Document 25 Filed 11/05/20 Page 3 of 3




                                        S DISTRICT
                                     ATE           C
                                    T
                                                              O
                               S




                                                               U
                              ED




                                                                RT




                                                ERE          D
                                          O ORD
                          UNIT




Dated: November 5, 2020
                                   IT IS S
                                                                      R NIA




                                                          Spero
                                                seph C.
                          NO




                                        Judge Jo
                                                                      FO
                           RT




                                                                  LI




                                   ER
                              H




                                                              A




                                        N                         C
                                                          F
                                            D IS T IC T O
                                                  R
